     Case 1:20-cv-00086-SHR-EB Document 24 Filed 06/17/20 Page 1 of 1




            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

CHRISTOPHER NGUYEN,                  :
        Plaintiff                    :
                                     :            No. 1:20-cv-86
           v.                        :
                                     :            (Judge Rambo)
DR. KASPER, et al.,                  :
         Defendants                  :

                                 ORDER

     AND NOW, on this 17th day of June 2020, in accordance with the

Memorandum accompanying this Order, IT IS ORDERED THAT:

     1. Defendant Kasper’s motion to dismiss (Doc. No. 14) is DENIED;

     2. Defendant Kasper is directed to file an answer to the complaint (Doc. No.
        2) within fourteen (14) days of the date of this Order; and

     3. The parties are directed to complete discovery within six (6) months of the
        date on which Defendant Kasper files his answer.


                                           s/ Sylvia H. Rambo
                                           United States District Judge
